                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


JOSEPH H. SCHADEL,

              Plaintiff,

v.                                                            Case No. 3:19-cv-697-J-34JBT

ANDREW M. SAUL, Commissioner
of the Social Security Administration,

              Defendant.



                                           ORDER

       THIS CAUSE is before the Court on the Report and Recommendation (Doc. 17;

Report), entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

January 16, 2020. In the Report, Judge Toomey recommends that the Commissioner’s

decision be affirmed. See Report at 2, 8. No objections to the Report have been filed,

and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). If no specific

objections to findings of fact are filed, the district court is not required to conduct a de novo

review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993;

See also 28 U.S.C. § 636(b)(1)).           However, the district court must review legal

conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

Cir. 1994); United States v. Rice, No. 2:08-mc-8-FtM-29SPC, 2007 WL 1428615, at *1

(M.D. Fla. May 14, 2007).
       Upon independent review of the Magistrate Judge’s Report, the Court will accept

and adopt the legal and factual conclusions recommended by the Magistrate Judge.

Accordingly, it is hereby

       ORDERED:

       1. The Magistrate Judge’s Report and Recommendation (Doc. 17) is ADOPTED

          as the opinion of the Court.

       2. The Clerk of the Court is directed to enter judgment AFFIRMING the

          Commissioner’s final decision and close the file.

       DONE AND ORDERED in Jacksonville, Florida this 4th day of February, 2020.




ja
Copies to:
Counsel of Record




                                           -2-
